Citation Nr: 0943301	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-06 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease, lumbosacral spine with arthralgia 
and transitional vertebra (claimed as low back condition).  


REPRESENTATION

Appellant represented by:	Attorney, Clayte Binion


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to service connection for 
degenerative disc disease, lumbosacral spine with arthralgia 
and transitional vertebra (claimed as low back condition) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1996 rating decision, the RO 
denied a claim of entitlement to service connection for 
hypertension, and properly notified the Veteran, who did not 
initiate an appeal of that decision.  

2.  The evidence associated with the claims file subsequent 
to the September 1996 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.   

3.  In an unappealed August 1996 rating decision, the RO 
denied a claim of entitlement to service connection for low 
back condition, and properly notified the Veteran, who did 
not initiate an appeal of that decision.  

4.  The evidence associated with the claims file subsequent 
to the August 1996 rating decision regarding the Veteran's 
claim for service connection for low back condition relates 
to an unestablished fact, is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
hypertension is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the September 1996 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2009).

3.  The August 1996 rating decision which denied the 
Veteran's claim of entitlement to service connection for low 
back condition is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  The evidence received subsequent to the August 1996 
rating decision is new and material and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In the present case, the RO provided the Veteran with 
substantially compliant notice by letter dated in May 2007.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private outpatient treatment records, multiple 
statements from the Veteran and his representative, and 
assisted the Veteran in obtaining evidence.  Regarding the 
Veteran's claim of entitlement to service connection for 
hypertension, the Veteran has not been given a VA examination 
in connection with his claim; however, the duty to provide a 
medical examination or obtain a medical opinion applies to a 
claim to reopen only if new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     


New and Material Evidence to Reopen Claim

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

Hypertension

In September 1996, the RO denied service connection for 
hypertension, noting that while the Veteran was diagnosed 
with mild hypertension at the time of his separation from 
service, it was shown to be a temporary condition that 
resolved, as there is no medical evidence of record 
demonstrating treatment or other findings of hypertension.  
The Veteran did not appeal.  Thus, the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In March 2007, 
he submitted a claim to reopen.

The evidence associated with the claims file at the time of 
the September 1996 rating decision included service treatment 
records, VA outpatient treatment records dated in June 1994 
to February 1995, a November 1985 VA examination, and VA 
outpatient treatment records dated in March 1978 to May 1978.  
Based on a review of the evidence, the RO determined that the 
Veteran's mild hypertension, which was diagnosed on the 
Veteran's February 1977 separation examination was shown to 
be a temporary condition, not a permanent residual disability 
that is related to service. 

Evidence added to the record since the time of the last final 
denial in September 1996 includes VA outpatient treatment 
records dated in January 2001 to September 2006 and multiple 
memoranda from the Veteran's representative dated in 
September 2008, November 2008, January 2009, and March 2009.  

While the evidence added to the record since September 1996 
is new, in that it was not previously of record, the evidence 
is not material and the claim is not reopened.  The claim was 
last denied in September 1996 due to the absence of evidence 
demonstrating that the Veteran's hypertension is not a 
temporary condition, but a permanent residual disability that 
is causally related to service.  The recently-submitted 
evidence does not objectively demonstrate that the Veteran's 
hypertension is related to his time in service; it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  For the same reason, it does not raise a reasonable 
possibility of substantiating the claim.  Thus, the recently 
submitted evidence is not material and the requirements of 
38 C.F.R. § 3.156(a) have not been satisfied.  

The aforementioned VA outpatient treatment records 
demonstrate that the Veteran sought treatment for and was 
prescribed medication for his hypertension during the time 
frame of January 2001 to September 2006.  However, the 
evidence does not show that the Veteran's current complaints 
and diagnosis are related to his active service.  Moreover, 
in addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced to support his claim.  The 
Veteran is competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the Veteran may sincerely 
believe that he has hypertension which is related to service, 
as a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Furthermore, multiple memoranda 
by the Veteran's representative are not material because they 
only reiterate the Veteran's claim for benefits with regards 
to his hypertension condition. 

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for hypertension must be 
denied.  Because the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Low Back

Service connection for arthralglia of the low back was 
granted in an August 1977 rating decision.  In a December 
1981 rating decision, the RO proposed severance of service 
connection, citing x-ray evidence of a congenital back 
abnormality and the lack of objective demonstration of 
permanent or chronic disability or injury to the low back.  
In a May 1983 decision, the Board denied restoration of 
service connection.  

In August 1996, the RO declined to reopen to the claim of 
service connection, noting that recently submitted evidence 
was duplicative of evidence previously submitted.  The 
Veteran did not appeal the August 1996 decision.  Thus, the 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  In March 2007, he submitted a claim to reopen.

Upon review of the record, the Board finds that the evidence 
received since the August 1996 rating decision is new and 
material.  Specifically, a private treatment letter submitted 
by Dr. C.B., dated in November 2008 relates the Veteran's 
current chronic degenerative condition of his low back to an 
in-service injury.  The basis of the severance of service 
connection was that there was no evidence of permanent 
aggravation of the underlying chronic disability.  This 
treatment report was not of record at the time of the August 
1996 rating decision and notes a current chronic disability; 
it addresses an unestablished fact.  Thus, the claim is 
reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for hypertension is denied.

New and material evidence having been received, the claim for 
service connection for low back condition is reopened; the 
appeal is granted to this extent only.

REMAND

The Veteran contends that the chronic degenerative process of 
his low back is the result of an injury he sustained during 
service.    

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  A disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition. Moreover, congenital or 
developmental defects, as opposed to diseases, can not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  VAOPGCPREC 82-90 (July 18, 1990).

The Veteran's May 1974 induction physical examination is 
negative for complaints, treatment, or a diagnosis of a back 
condition.  The Veteran's service treatment records (STR's) 
show complaints of low back pain.  Specifically, an August 
1974 STR demonstrates that the Veteran had back pain and a 
muscle spasm, due to a pulled muscle.  A June 1974 STR 
indicates that the Veteran sought treatment for low back pain 
after lifting a motor.  December 1975 X-rays of the Veteran's 
lumbar spine show incomplete fusion of the first sacral 
segment with the remainder of the sacrum with a 
pseudoarthrosis at least on the left side.  The remainder of 
the lumbosacral spine is negative.  The Veteran's February 
1977 separation physical examination provides a diagnosis of 
chronic low back pain.     


Subsequent to service, a July 1977 VA examination provides a 
diagnosis of arthralgia of the low back.  A November 1977 X-
ray of the Veteran's lumbar spine demonstrates that the 
Veteran has transitional vertebra at lumbosacral junction 
without evidence of fracture, dislocation or degenerative 
changes.  There was no evidence of spondylolysis or 
spondylolisthesis.  A July 1978 VA outpatient treatment 
record indicates that the Veteran has recurrent low back 
pain.  A February 1981 VA outpatient treatment record 
indicates that the Veteran injured his back while working in 
December 1980.  A December 1981 VA examination report 
provides a diagnosis of nerve root compression syndrome on 
the left secondary to degenerative disc disease.  An August 
1984 private treatment record submitted by W.H.. D.O., 
indicates that the Veteran has been receiving care from him 
since September of 1981 and has a chronic recurrent unstable 
back with a possible herniated disc at L-5.  An October 1985 
VA examination report, including X-rays provides a diagnosis 
of degenerative disc disease of L5-S1.  In a March 1990 
letter submitted by Dr. C.B., the doctor indicates that he 
has treated the Veteran since 1977 due to his back condition 
which the Veteran reported has existed since his in-service 
injury.  Dr. C.B. indicates that the Veteran has chronic back 
pain and that X-rays show a transitional vertebra of the 
lumbar spine.   

The Veteran continued to seek VA outpatient and private 
treatment for his back condition to the present time.  In 
November 2008, Dr. C.B., the Veteran's private physician, 
submitted a letter indicating that the Veteran's MRI 
examination reveals a chronic degenerative process and that 
the history of the injury is consistent with the findings 
demonstrated on the Veteran's current MRI, opining, that the 
Veteran's present condition of chronic back pain is caused by 
the trauma he sustained during service.  

The basis of the severance of service connection was the finding 
that the Veteran had a congenital defect which was not aggravated 
by service, including superimposed injury.  The Veteran has since 
submitted material evidence that he has a current back disorder 
which is the result of an in-service injury to his back.  

Based upon the aforementioned evidence, a VA examination is 
necessary to determine whether the Veteran's current back 
condition was superimposed upon the congenital disability shown 
by X-ray in service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any back disability.  The claims file must 
be made available to the examiner for 
review in connection with the examination.  
The examiner should conduct a thorough 
examination and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
question:

Does the Veteran have a current back 
disorder, and, if so, is it at least as 
likely as not that the Veteran's current 
back disorder represents superimposed 
injury to the congenital disability that 
was shown by the December 1975 X-ray?  

The examiner should specifically comment on 
the December 1975 X-ray of the Veteran's 
lumbar spine which shows incomplete fusion 
of the first sacral segment with the 
remainder of the sacrum with a 
pseudoarthrosis at least on the left side.  

The examiner should specifically comment on 
the November 2008 private treatment letter 
from Dr. C.B., which provides a diagnosis 
of a chronic degenerative condition and 
relates the diagnosis to the Veteran's 
injury in-service injury.

A rationale for any opinion should be 
provided.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


